Citation Nr: 1643731	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative joint disease of the right knee, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for degenerative joint disease of the left knee, initially rated as 10 percent disabling.

3.  Entitlement to service connection for a disorder manifested by fatigue.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1976 to November 1988 and from February 1989 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, in June 2016, the Veteran withdrew his hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2015).

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran's claim of entitlement to a TDIU was denied in August 2013, and that the Veteran did not appeal.  It is not otherwise before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the June 2014 VA examination and issuance of the SOC, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the June 2014 VA examination report reveals that range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the June 2014 VA examination is insufficient for rating purposes, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

The Board acknowledges that the Veteran was provided with a VA examination in June 2014 in connection with his claim for service connection for a disorder manifested by fatigue.  Nevertheless, the VA examination is insufficient for rating purposes.  In particular, the VA examiner found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  Nonetheless, the VA examiner found that the Veteran had debilitating fatigue and experienced sleep disturbance for which the Veteran required continuous medication.  However, the VA examiner did not provide a diagnosis, nor discuss whether the Veteran's symptoms, in the absence of a diagnosis, constituted a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Board notes that the Veteran had service in Southwest Asia theater of operations from January 1991 to April 1991, and that the provisions found within 38 U.S.C.A. § 1117, 1118 and 38 C.F.R. § 3.317 are for consideration here.  

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of a disorder manifested by fatigue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran also asserts that he has hypertension which is related to his service.  He has not yet been afforded a VA examination in connection with this claim.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

A review of the record reflects that the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case as to the denial of the Veteran's claim for service connection of a lumbar spine disorder in August 2014.  However, the RO contemporaneously issued a rating decision, wherein the RO, in error, stated that the claim for service connection of a lumbar spine disorder was granted as part of a grant for service connection of arthritis of the left knee.  Only the knee pathology was rated.  

In September 2014, the Veteran submitted a notice of disagreement as to the rating assigned for a lumbar spine disorder.  The Board observes that the Veteran was not informed that the August 2014 rating decision was in error and the denial of the claim in the August 2014 Statement of the Case was not corrected until May 2015.   The Veteran promptly filed a VA Form 9, Appeal to the Board of Veterans' Appeals, as to the issue of service connection for a lumbar spine disorder in May 2015.  

Given the error on the part of the RO, the Board finds that the Veteran's September 2014 notice of disagreement can be accepted in lieu of a VA Form 9; in the alternative, the RO could find the May 2015 Form 9 as timely.  Regardless, the Veteran clearly intended to timely appeal this matter to the Board. Thus, the matter is included in this remand for any development needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.  

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left and right knee disabilities.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected right and left knee disabilities on his occupational functioning and daily activities.  

In particular, the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The Veteran should be afforded an addendum opinion and/or appropriate VA examination to determine the nature and etiology of any disorder manifested by fatigue that may be present.  An examination should be scheduled only if the expert to whom the records are sent indicates one is needed to resolve the matters requested below.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (if indicated).  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disorder manifested by fatigue is related to any event, illness, or injury during service.  If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded an appropriate VA examination determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The RO should inform the Veteran as to the status of the claim of entitlement to service connection for a lumbar spine disorder, and if AOJ action is complete, certify the appeal of this issue, or establish why the issue should not be certified.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




